Citation Nr: 1137326	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease (DJD) (bilateral knee disability). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a bilateral knee disability.  The Veteran had requested a Travel Board hearing; in September 2008 he withdrew such request.  In January 2011 the Board reopened the Veteran's claim of service connection for a bilateral knee disability and remanded the case for additional development.


FINDING OF FACT

A bilateral knee disability was not manifested in service; arthritis of the knees was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in March 2011.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs (including the report of July 1985 service separation examination) are silent for complaints, findings, treatment, or diagnosis relating to either knee. 
	
On May 1990 VA examination the Veteran complained of pain in both knees during long periods of standing and walking.  He reported he experienced pain in both his knees for 6 or 7 years prior (after prolonged standing).  The diagnosis was bilateral chondromalacia of the knees.  An associated diagnostic study of the knees was interpreted as negative.  

A May 2007 VA outpatient treatment record notes that the Veteran complained of discomfort in his knees "for about fifteen years."  The diagnosis was mild and chronic osteoarthrosis of the knees.  

A May 2007 private outpatient treatment record from M.B.P., M.D. notes an assessment of bilateral knee osteoarthritis.  It was noted that, "this wear and tear is probably associated with his long term use of walking and working in the flat [sic] line in the military."
A June 2007 private outpatient treatment record from M.B.P., M.D. notes that the Veteran "has osteoarthritis in both knees due to long term wear and tear on his knees, especially if he has spent a long time working manual labor working in a flight line that could have contributed to his problem." 

In a June 2008 statement the Veteran related that he wore his knees out doing extensive flight line walking in service.  

On March 2011 VA examination the Veteran reported that he retired from Lockheed after working (doing the same work as he did in service) 15 or 16 years due to his knee problems, and that walking on concrete and climbing stairs were troublesome.  He related that he worked on flight lines in service and spent many hours walking on hard surfaces, bending, squatting, and kneeling.  The diagnosis was bilateral knee DJD.  The examiner opined that the Veteran's DJD was less likely than not related to his work on the flight line and more likely than not related to the effects of aging, morbid obesity, the effects of musculoskeletal deconditioning due to physical inactivity, and a genetic pre-disposition to developing osteoarthritic conditions.  He explained that advancing age was one of the strongest risk factors associated with the development of osteoarthritis and that the "National Health and Nutrition [Examination Survey]" found that the prevalence of osteoarthritis was less than .1 percent in those ages 24 to 34 years old and over 80 percent in people over age 55.  He added that a 1958 study found osteoarthritis in 83 and 87 percent of males and females age 55 to 65 and that a 1973 study showed that age related increases in osteoarthritis were reported in both men (9.4 percent in those ages 15 to 24 versus 97 percent in those over age 65) and women (7.6% in those ages 15 to 24 versus 97 percent in those over age 65).        

A bilateral knee disability (to include arthritis of the knees) was not manifested in service and arthritis of the knees was not manifested in the Veteran's first postservice year (a diagnostic study of the knees 5 years after separation was negative).  Therefore, service connection for the bilateral knee disability on the basis that such became manifest in service and persisted is not warranted.  Furthermore, there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis of knees).  Hence, to establish service connection for the bilateral knee disability the Veteran must show by competent evidence that such disability is otherwise related to his active service.  

The Board has weighed the Veteran's statements as to continuity of symptoms (on May 1990 VA examination he reported he has had knee discomfort since approximately 1983/1984) against the absence of documented complaints or treatment in service or until he filed his original claim (post-service treatment records do not show treatment for the knees until years after service) and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be compensation-driven and not credible.  Therefore, continuity is not shown, either objectively or by his subjective accounts.

As was noted above, there are conflicting medical opinions regarding the etiology of the Veteran's knee disability.  His private provider (M.B.P., M.D.) opined (in May7 and June 2007) that the bilateral knee arthritis was probably associated with long term wear and tear walking on the flight line and that working manual labor on the flight line could have contributed to his problem.  Such opinion has some, but not substantial, probative weight as it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Notably, the Veteran had 15 or 16 years of similar work postservice (see March 2011 examination report).  Regarding its conclusory nature, the U.S. Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

In contrast, the opinion of the March 2011 VA examiner (that the knee arthritis is less likely than not related to his work on the flight line and more likely than not related to the effects of aging, morbid obesity, the effects of musculoskeletal deconditioning due to physical inactivity, and a genetic pre-disposition to developing osteoarthritic conditions -all non-service-connected etiologies) reflects consideration of the entire factual record, and all possible etiological factors .  In support of his opinion that examiner cited to medical literature/studies finding that advancing age is one of the strongest risk factors for osteoarthritis.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (with statistical support), it is probative evidence in this matter.  As it contains a superior explanation of rationale compared to the private opinion; it is persuasive.   

The Board finds the March 2011 examiner's opinion to be more probative than the Veteran's lay assertions of causality as he is a trained medical professional with expertise in such matters.  Whether current bilateral knee arthritis is related to remote activities in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


